The Petition for Emergency Suspension filed pursuant to Rule 3-5.2 of the Rules Regulating The Florida Bar is approved and it is hereby ordered that the respondent is suspended from the practice of law until further order of this Court, and respondent is ordered:
a. To accept no new clients from the date of this Court’s order and to cease representing any clients after thirty (30) days of this Court’s order.
b. To immediately furnish a copy of respondent’s suspension order to all clients and to furnish Staff Counsel of The Florida Bar with the requisite affidavit listing all clients so informed within thirty (30) days of this Court’s order.
c. To refrain from disbursing or withdrawing any monies from any trust account without approval of the Florida Supreme Court or a referee appointed by the Florida Supreme Court.
d. To deposit into a specified trust account all sums received from the practice of law, whether as fees, costs, deposits, or trust funds, within thirty (30) days of this Court’s order and to immediately advise Bar Counsel of the receipt and location of said funds.
e. To immediately notify in writing all financial institutions in which respondent maintains trust accounts of the provisions of respondent’s suspension and to provide said financial institutions with a copy of this Court’s order, and furthermore, to provide Bar Counsel with a copy of the notice sent to each financial institution.
Not final until time expires to file motion for rehearing, and if filed, determined. The filing of a motion for rehearing shall not alter the effective date of this suspension.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE, CANTERO and BELL, JJ., concur.